Citation Nr: 1824130	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-37 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating, in excess of 20 percent, for service-connected right C8 radiculopathy.

2.  Entitlement to a compensable rating for a service-connected shell fragment wound, right upper trapezius muscle.

3.  Entitlement to a compensable rating for a service-connected shell fragment wound, left thoracic area of mid back.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.  These issues come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran contends that he is entitled to increased disability ratings for radiculopathy and gun-shell wound fragments in his right upper trapezius muscle and left thoracic area of the mid back.  In November 2015 the Board decided the Veteran's claims.  The Court of Veterans Appeals (Court), however, partially vacated and remanded the Veteran's claims to the Board in May 2016.  In February 2017, the Board remanded the issues on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Board remanded the issues on appeal and instructed the RO to schedule the Veteran for contemporaneous VA examinations to ascertain the current severity of his service-connected shell fragment wounds and his right C8 radiculopathy.  The Veteran was afforded these examinations in September 2017.  For the following reasons, the Board finds that another remand is necessary in order to obtain adequate VA examinations and medical opinions.

In its  February 2017 remand, the Board instructed the VA examiner to evaluate the Veteran and provide appropriate medical opinions addressing (1) the Veteran's full range of symptoms and affected body parts caused by or aggravated by his gun-shell wound fragments; (2) whether the Veteran's C8 radiculopathy results in paralysis that is complete, or, if incomplete, whether it is mild, moderate, or severe; (3) whether the Veteran suffers from slight, moderate, moderately severe, or severe upward rotation of the scapula and the other muscles in Group I; (4) whether the Veteran suffers from slight, moderate, moderately severe, or severe depression of arm from vertical overhead to hanging at side or downward rotations of the scapula of the muscles in Group II; and (5) whether the Veteran suffers from slight, moderate, moderately severe, or severe elevation and abduction of arm to level of shoulder; act with 1 and 2 of Group II in forward and backward swing of arm of the muscles in Group III.  The Board also directed the examiner to discuss the Veteran's lesions and cysts on his neck and left back; neck and shoulder muscle spasms and tightness, or right shoulder muscle spasms and tightness.  

After reviewing the various September 2017 examination reports, the Board finds that the VA examiner did not address these matters.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Until these matters are appropriately addressed, the Board cannot properly evaluate the Veteran's service-connected disabilities or address the concerns raised by the Court in its May 2016 Joint Motion for Partial Remand.

Additionally, the Board observes that Veteran' service-connected shell fragment wounds were previously evaluated under 38 C.F.R. § 4.73, Diagnostic Codes 5301 and 5302.  The Board further notes that the September 2017 VA examiner found no injury to a muscle group in the shoulder girdle or arm (affecting Group I and Group II muscles) but found injury to a muscle group in the torso and/or neck (affecting Group XXI and Group XXIII).  See 38 C.F.R. § 4.73, Diagnostic Codes 5321 and 5323.  The September 2017 VA examiner indicated that there was no change in the diagnoses previously established by the record.  Given that Diagnostic Codes 5301, 5302, 5321, and 5323 provide different ratings based on the severity of the muscle injury, the Board finds it necessary to obtain clarification regarding the muscle groups affected by the Veteran's shell fragment wounds.  Specifically, after conducting a comprehensive evaluation of the Veteran, the VA examiner must provide clarification regarding which muscle groups are currently affected by the service-connected shell fragment wounds and, if appropriate, the examiner must explain any discrepancies in the findings of the September 2017 VA examination with the findings of the September 2009 VA examination that provided the basis for the RO's initial disability rating under Diagnostic Codes 5301 and 5302.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination of his C8 radiculopathy.  The examiner is asked to specifically address whether the Veteran's paralysis is complete, or, if incomplete, mild, moderate, or severe.

The Veteran is noted to have spasms and tenderness in his cervical spine musculature as well as spasms and tightness in his right shoulder muscles.  The examiner must address whether the Veteran's neck and shoulder muscle spasms and tightness are associated with his radicular symptomatology, or if they are separate residuals of his shell fragment wound (demonstrating loss of power, weakness, impairment of coordination, or uncertainty of movement).

The examiner must provide complete rationale for all conclusions reached.

2.  Schedule the Veteran for an examination of his gun-shell wound fragments.  The Board notes that the Veteran's right hand is his dominant hand.  The examiner is specifically asked to address the following:

(a)  Elicit a comprehensive explanation from the Veteran as to the full range of symptoms and affected body parts caused by or aggravated by his gun-shell wound fragments.  The examiner should particularly focus on the Veteran's lesions and cysts on his neck and left back; neck and shoulder muscle spasms and tightness, and right shoulder muscle spasms and tightness.

(b)  Clarify which muscle groups are affected by the Veteran's service-connected shell fragment wounds.  If appropriate, the examiner must explain any discrepancies in the findings of the September 2017 VA examination with the findings of the September 2009 VA examination.

(c)  If Group I muscles are affected, indicate whether the severity of the shell fragment wound impacting the upward rotation of the scapula or elevation of the arm above shoulder level results in a disability that is  considered to be slight, moderate, moderately severe, or severe.

(d)  If Group II muscles are affected, indicate whether the severity of the shell fragment wound impacting the depression of arm from vertical overhead to hanging at side (1, 2); downward rotations of the scapula (3, 4); or 1 and 2 act with Group III (elevation and abduction of arm to level of shoulder) in forward and backward swing of arm, results in a disability that is considered to be slight, moderate, moderately severe, or severe.

(e)  If Group XXI muscles are affected, indicate whether the severity of the shell fragment wound impacting respiration results in a disability that is considered to be slight, moderate, or moderately severe/severe.

(f)  If Group XXIII muscles are affected, indicate whether the severity of the shell fragment wound impacting movements of the head or fixation of shoulder movements results in a disability that is considered to be slight, moderate, moderately severe, or severe.

(g)  Additionally, the Board notes that Veteran has a history of spasms and tenderness in his cervical spine musculature as well as spasms and tightness in his right shoulder muscles.  The examiner must address whether the Veteran's neck and shoulder muscle spasms and tightness are associated with his radicular symptomatology, or if they are separate residuals of his shell fragment wound (demonstrating loss of power, weakness, impairment of coordination, or uncertainty of movement).

(h)  Finally, the Board notes that the Veteran has a history of lesions or cysts on the back of his neck and left back that have been infected and painful.  The examiner must discuss whether the lesions or cysts result in moderate muscle disability (without prolonged infection) or moderately severe muscle disability (with prolonged infection).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The examiner must provide complete rationale for all conclusions reached.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

